Citation Nr: 0835419	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
March 2008 for additional development.  At that time, the 
issue of service connection for chronic otitis media was 
referred to RO.


FINDINGS OF FACT

Tinnitus has not been shown by competent medical evidence to 
be causally related to the veteran's military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.

VA notice and duty to assist letter in May 2004 satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159, as this letter informed the appellant of what evidence 
was needed to establish the benefits sought, what VA would do 
or had done, and what evidence the appellant should provide, 
and informed the appellant that it was his responsibility to 
make sure that VA received all requested records necessary to 
support the claims that are not in the possession of a 
Federal department or agency.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
an August 2006 attachment to appeal certification letter and 
again in an April 2008 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The evidence of record includes the 
veteran's service treatment records, VA and private medical 
records, the results of a VA medical examination, and 
statements from the veteran and his representative.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.
Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A § 1110; 38 
C.F.R. § 3.303(a).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Analysis

With respect to Hickson element (1), the veteran's September 
2005, March 2006, and May 2008 VA audiological examinations 
document the veteran's complaints of "a little buzz" in his 
left ear, which the VA audiologist diagnosed as tinnitus.  
However, the April 2008 VA examination concludes that the 
veteran does not have tinnitus.  Tinnitus is a noise heard by 
the sufferer, and is usually subjective in type.  That is, 
the usual type of tinnitus (subjective tinnitus), results in 
a sound that cannot be heard by an examiner or measured by 
objective instruments.  See Dorland's Illustrated Medical 
Dictionary, 1914 (30th ed. 2003).  Affording the veteran the 
benefit of the doubt and recognizing the subjective nature of 
tinnitus, the Board finds the veteran's complaints of buzzing 
in his left ear sufficient to satisfy the current disability 
requirement of Hickson element (1).

Hickson element (2) requires a showing of an in-service 
disease or injury.  In this case the first documentation of 
tinnitus is VA medical records from September 2005, nearly 
fifty years after the veteran's separation from service.  
While these records refer to an onset roughly thirty years 
after the veteran's separation from service, private medical 
records from January 2004 state that the veteran denied any 
tinnitus at that time.  Even assuming the thirty year delay 
is accurate, initial onset of symptoms three decades later is 
insufficient to show an initial manifestation of tinnitus in 
service.  Service medical records do, however, confirm 
chronic otitis media of the left ear.  Therefore, Hickson 
element (2) is satisfied with regard to an in-service 
disease.

Hickson element (3) requires medical evidence of a nexus 
between the veteran's in-service chronic otitis media and his 
current tinnitus.  During an April 2008 VA examination, the 
examiner concluded:

He does not have tinnitus; His problem is his 
Chronic perforated left ear drum with continued 
drainage that happened while on active duty and was 
never corrected.  He continues with it at this 
time.  With this he has Chronic Otitis Media and 
Chronic External Otitis of the left ear.

As mentioned in the introduction, the issue of chronic otitis 
media has been referred to the RO for further development.  
Insofar as the veteran claims tinnitus as a result of his 
documented in-service chronic otitis media, the claim fails 
under Hickson element (3).

With respect to the alternate Hickson (2) requirement of an 
injury, the Board will also address the veteran's noise 
exposure during service.  To this end, the veteran was 
examined by the VA in September 2005 and at that time 
reported noise exposure as a result of serving as a flight 
corpsman for eight months and was thus exposed to loud flight 
noise without use of a hearing protection device.  The 
veteran's DD-214 form shows his Navy Enlisted Classification 
at the time of separation was Submarine Force Independent 
Duty (Hospital) Corpsman.  No other personnel files are 
associated with the claims folder.  Accepting the veteran's 
account of military noise exposure as credible, Hickson 
element (2) is satisfied with regard to an in-service injury.

In the case of a claimed in-service injury, Hickson element 
(3) requires medical evidence of a nexus between the injury, 
in this case, the veteran's military noise exposure, and his 
current disability, tinnitus.  In March 2006, the VA 
audiologist concluded: "Due to the delay in tinnitus onset, 
having begun roughly 30 years after military separation, the 
tinnitus was not at least as likely as not caused by military 
noise exposure."  Therefore, under the alternate theory of 
tinnitus caused by military noise exposure, the claim 
likewise fails to satisfy the medical nexus requirement of 
Hickson element (3).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the veteran's tinnitus.  The benefit 
sought on appeal is accordingly denied.

	
ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


